t c memo united_states tax_court frank gant and roberta gant petitioners v commissioner of internal revenue respondent docket no filed date g was the president the sole shareholder and a highly_compensated_employee of o o sponsored a defined_benefit_plan and defined_contribution_plan for its employees which were both qualified within the meaning of sec_401 i r c ps alleged that o terminated both plans in the date plan_year when it adopted a resolution to terminate the plans immediately and distributed individual annuity_contracts to plan participants subsequently r disqualified both plans for the plan_year ended date for among other reasons their failure to meet the participation requirements of sec_401 i r c r determined deficiencies in ps' federal income taxes for their and taxable years due to their failure to include in gross_income g's vested_accrued_benefit in the pension_plan in g's account balance in the profit plan in and accrued_benefits under both plans in and held for purposes of the internal_revenue_code strict adherence to the requirements of erisa sec_4041 are the exclusive means of terminating a single-employer defined_benefit_plan held further whether a defined_contribution_plan is terminated is generally a question to be determined with regard to all the facts and circumstances in a given case sec_1_411_d_-2 sec_1_401-6 income_tax regs held further p must include the value of his vested accrued_benefits in gross_income for taxable years frank gant and roberta gant pro_se roger p law for respondent memorandum findings_of_fact and opinion nims judge respondent determined the following deficiencies and penalties with respect to the federal income taxes of petitioners frank gant gant and roberta gant year deficiency sec_6663 dollar_figure dollar_figure big_number big_number big_number big_number respondent filed an amended answer which asserted additions to tax under sec_6662 for the taxable years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively in the amended answer respondent conceded the sec_6663 penalty for all years at trial respondent conceded the sec_6662 penalty for all years unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar after concessions by respondent the sole issue remaining for decision is whether under sec_402 petitioners must include the aggregate vested_accrued_benefit of gant's participation in the pension_plan and profit sharing plan in gross_income for the and taxable years this dispute stems from gant's participation in two initially qualified but subsequently disqualified retirement plans administered by his employer o w g products inc products respondent argues that petitioners must include the aggregate vested accrued_benefits of gant's participation in gross_income for and because the retirement plans were disqualified under sec_401 relating to additional participation requirements on date and gant was a highly_compensated_employee within the meaning of sec_414 during the and plan years petitioners counter that said plans were terminated in the date plan_year and thus the plans were not subsequently required to meet the requirements of sec_401 findings_of_fact petitioners are married and resided in california at the time they filed their petition gant was the president and percent shareholder of products from through products adopted the o w g products inc employees' defined_benefit_plan and trust pension_plan and the o w g products inc employees' money purchase plan and trust money purchase plan both effective date initially both the pension_plan and money purchase plan were qualified_plans within the meaning of sec_401 the money purchase plan was converted into the o w g products inc employees' profit sharing plan and trust profit sharing plan effective date each plan had a plan_year ending june gant was the trustee of the pension_plan money purchase plan and profit sharing plan and also the plan fiduciary under the money purchase plan and profit sharing plan the pension plan's normal_retirement_benefit was percent of a participant's highest average monthly compensation the money purchase plan maintained individual accounts for each participant contained a mandatory contribution formula and provided a retirement benefit equal to the participant's accumulated account balance the profit sharing plan contained a discretionary contribution formula and provided for a retirement benefit equal to a participant's accumulated account balance on date products' board_of directors passed a resolution to terminate the pension_plan and money purchase plan the resolution read as follows immediately terminate the company pension plans noted as the o w g products inc employees defined benefit pension_plan and the o w g products inc money purchase plan and to notify the pension administrator pension services corporation of this meeting and instruct that these plans be terminated immediately in the current plan_year and in accordance with appropriate tax guidelines as outlined under the internal_revenue_code and in accordance with the provisions of the pension_benefit_guaranty_corporation for terminating plans and other laws regarding pension benefit plans as required gant wrote a letter dated date to pension services corporation pension services the plans' third-party administrator requesting that the pension_plan be discontinued neither products nor gant gave written notice to plan participants of the intent to terminate the pension_plan and the money purchase plan during the pension_plan and the money purchase plan years ended date furthermore products did not give written notice to the pension_benefit_guaranty_corporation pbgc of its intent to terminate the pension_plan on date gant acting as trustee for both the pension_plan and profit sharing plan formerly the money purchase plan purchased group annuity_contracts for the participants in these plans on date gant distributed individual annuity_contracts to the plan participants the present_value of vested accrued_benefits for the pension plan's participants was dollar_figure as of date the cost and present_value as of the time of purchase of the group_annuity_contract was dollar_figure the aggregate value of the profit sharing plan's accumulated vested account balances was dollar_figure as of date the cost and present_value as of the time of purchase of the group_annuity_contract was dollar_figure products distributed annual benefits statements to pension_plan participants through the plan_year ending date annual benefits statements were not distributed thereafter products filed form_5500 for all plan years until the plan_year ending date for the plan years ended date date and date products stated on form_5500 that the pension_plan had not been terminated on form_5500 for the plan_year ended date products disclosed that the pension_plan had been terminated for the plan_year ended date products stated on form_5500 that the money purchase plan had not been terminated for the plan years ending on date and date products stated that the profit sharing plan had not been terminated products did not file form_5500 for the profit sharing plan thereafter during the plan years ended date only of eligible employees were benefiting under both the pension_plan and profit sharing plan fifty-one eligible employees were excluded despite meeting both plans' age and service requirements on date gant signed form_500 standard termination notice single-employer_plan termination for the pension_plan and sent it to the pbgc this form_500 disclosed that the proposed pension_plan termination_date was date the pbgc responded with a notice of non-compliance dated date on date gant issued a letter to the pension_plan participants stating we are in the process of filing the necessary documents to terminate the o w g products inc employees defined_benefit_plan on date products filed a form_5310 application_for determination upon termination for the pension_plan the proposed date of the pension plan's termination was date on date respondent issued a favorable determination_letter for the proposed termination products did not file a form_5310 for the profit sharing plan respondent disqualified both plans on date effective for the plan_year ending date on date gant as trustee for both the pension_plan and profit sharing plan collected all the individual annuity certificates previously distributed to plan participants and redeemed them for cash upon redemption the cash_value of the pension_plan annuity_contracts was dollar_figure the profit sharing plan annuity_contracts were redeemed for dollar_figure gant deposited the redemption proceeds into each plan's respective trust after date gant's benefits increased his accrued_benefits in the pension_plan increased due to his additional service with products and his profit sharing plan vested account balance increased due to his pro_rata share of income from the profit sharing plan opinion the central issue for decision is whether petitioners must include gant's vested accrued_benefits in products' pension_plan and profit sharing plan in gross_income for petitioners' and taxable years sec_402 provides for a variety of consequences to the participants in a plan under sec_401 when the trust associated with the plan is not exempt under sec_501 sec_402 and as in effect for the years in issue contain a special rule when the trust tax exemption is lost due to coverage violations in the plan sec_402 provides that if one of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the employee participation or minimum coverage requirements of sec_401 or sec_410 respectively then a highly_compensated_employee as defined in sec_414 shall in lieu of the amount determined under paragraph of sec_402 include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the vested_accrued_benefit of such employee other than the employee's investment_in_the_contract as of the close of such taxable_year of the trust gant was a participant in both plans from their inception in in a schedule of benefits for the pension_plan for the plan_year ending date gant is listed as percent vested gant was also percent vested in his account balance in the profit sharing plan since that plan into which the money purchase plan was converted recognized all service with the employer and utilized a 7-year vesting schedule thus determination of the central issue to be decided hinges upon our analysis of three subissues whether both the pension_plan and profit sharing plan were ongoing plans as of the sec_402 was added by the tax_reform_act_of_1986 tra publaw_99_514 sec c 100_stat_2445 effective for plan years beginning after date sec_402 was amended by the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 effective as if included in the tra sec_402 was amended again by the unemployment_compensation amendments of 106_stat_299 no substantive change was made to former sec_402 it was merely renumbered as sec_402 effective for distributions occurring after date sec_401 sec_402 amendment b and q are reproduced in the appendix plan_year ended date if so whether one of the reasons both plans were not exempt from tax was the failure of the plans to meet the requirements of either sec_401 or sec_410 and whether gant was a highly_compensated_employee under sec_414 during the taxable years at issue for the reasons stated below we agree with respondent i plan disqualification in plan_year ending date as stated the first subissue is whether the pension_plan and profit sharing plan were ongoing plans as of date petitioners assert that products terminated both the pension_plan and money purchase plan predecessor of the profit sharing plan during their respective plan years ended date petitioners point to the fact that the products board_of directors adopted a resolution on date to immediately terminate both the pension_plan and money purchase plan furthermore they argue gant wrote a letter on date to pension services requesting that the pension_plan be discontinued as of date it follows from petitioners' assertions that under their theory the plans were not required to cover employees employed by products after the plan_year ending date thus petitioners appear ultimately to argue that the plans could not have violated the participation requirements of sec_401 or coverage requirements of sec_410 in the plan_year ended date since they were no longer in existence respondent argues that the pension_plan was not terminated as of date because statutory requirements were not followed and the money purchase plan was not terminated as of the end of the same year because products did not intend to terminate it then thus according to respondent it follows that both the pension_plan and the money purchase plan predecessor of the profit sharing plan were ongoing plans through the plan_year ending date and were required to meet the requirements of sec_401 and sec_410 a pension_plan termination for purposes of the internal_revenue_code if a plan is covered by title iv of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_829 such plan is considered terminated on a particular date if as of that date-- i the plan is voluntarily terminated by the plan_administrator under sec_4041 of the employee_retirement_income_security_act_of_1974 sec_1_411_d_-2 income_tax regs emphasis added erisa governs pension_plan terminations erisa sec u s c sec_1321 provides that title iv covers a plan which is an employee benefit pension_plan or is or has been determined by the secretary_of_the_treasury to be a plan described in sec_401 of title_26 in this case the pension_plan received determination letters from the internal_revenue_service finding that the plan qualified under sec_401 the term employee_pension_benefit_plan or pension_plan means any plan fund or program which is hereafter established or maintained by an employer to the extent that by its express terms or as a result of surrounding circumstances such plan fund or program-- i provides retirement income to employees or ii results in a deferral of income by employees for periods extending to the termination of covered employment or beyond regardless of the method of calculating the contributions made to the plan the method of calculating the benefits under the plan or the method of distributing benefits from the plan erisa sec_3 u s c sec_1002 title iv does not cover a plan which is an individual_account_plan_erisa sec_4041 sec_29 u s c sec_1321 an individual_account_plan or defined_contribution_plan means a pension_plan which provides for an individual_account for each participant and for benefits based solely upon the amount contributed to the participant's account and any income expenses gains and losses and any forfeitures of accounts of other participants which may be allocated to such participant's account erisa sec_3 u s c sec_1002 the pension_plan is not an individual_account_plan because it does not maintain individual accounts for each participant and bases a participant's retirement benefit upon percent of the participant's average monthly compensation thus the pension_plan is covered by title iv of erisa and is subject_to the termination provisions thereunder strict adherence to statutory requirements is the exclusive means of single-employer_plan termination erisa sec_4041 sec_29 u s c sec_1341 provides that a single- employer plan may be terminated only in a standard termination or a distress termination see also 914_f2d_31 4th cir strict compliance with u s c sec_1341 is the sole means by which a pension_plan subject_to the provisions of erisa may be terminated 987_f2d_1059 4th cir the statutory provisions governing terminations of single-employer plans are exclusive a single-employer_plan is a plan which is not a multiemployer_plan_erisa sec_3 u s c sec_1002 a multi-employer plan means a plan i to which more than one employer is required to contribute ii which is maintained pursuant to one or more collective bargaining agreements between one or more employee organizations and more than one employer and iii which satisfies such other requirements as the secretary may prescribe by regulation erisa sec_3 u s c sec_1002 because products was the only employer contributing to the plan the pension_plan was not a multiemployer_plan and by definition was a single-employer_plan since the pension_plan was a single-employer_plan the question then becomes whether it was terminated in accordance with erisa sec_4041 sec_29 u s c sec_1341 as stated a single-employer_plan may be terminated only in a standard or distress termination erisa sec_4041 sec_29 u s c sec_1341 a distress termination requires that the pbgc determine whether any of the criteria for a distress termination have been met erisa sec_4041 sec_29 u s c sec_1341 in this case the pbgc has made no such finding thus the remaining question is whether the pension_plan was terminated as of date by a standard termination a standard termination requires the plan_administrator to provide a 60-day advance notice of intent to terminate to affected parties notify the pbgc as soon as practicable after notice of intent to terminate has been sent to affected parties and give notice not later than the date on which notice is sent to the pbgc to each participant or beneficiary under the plan specifying the amount of his or her benefit as of the proposed termination_date and the data used to determine the benefit such as length of service age of the participant or beneficiary wages assumptions including the interest rate and any other information required by the pbgc erisa sec_4041 sec_29 u s c sec_1341 the plan_administrator is the plan_sponsor if no person is designated as plan_administrator in the plan instrument erisa sec_3 u s c sec_1002 the plan_sponsor is the employer in the case of a single-employer defined_benefit_plan_erisa sec_3 u s c sec_1002 since products is the employer products is the plan_administrator in this case products did not comply with the statutory requirements cited above it did not issue written notice to participants in fiscal_year within days of the intent to terminate the pension_plan it did not notify the pbgc of its intent to terminate and it did not give the required notice to each participant or beneficiary under the plan specifying the amount of his or her benefit as of the proposed termination_date accordingly we hold that the pension_plan was not terminated as of date we further hold that since the pension_plan was not terminated in accordance with erisa sec_4041 sec_29 u s c sec_1341 the pension_plan was an ongoing plan for purposes of the internal_revenue_code b money purchase plan termination and profit sharing plan disqualification petitioners assert that the money purchase plan was terminated as of the plan_year ending date because products adopted a resolution to terminate the money purchase plan in the fiscal_year and products distributed annuities to plan participants evidencing its intent to terminate the plan erisa's title iv termination provisions do not cover individual_account_plans erisa sec_4041 sec_29 u s c sec_1321 here the money purchase plan maintains a separate_account for each participant and provides that an employee's benefit will be based on the value of his or her account therefore the money purchase plan is an individual_account and not covered by title iv of erisa for purposes of the internal_revenue_code a plan not subject_to title iv is terminated on a particular date if as of that date the plan is voluntarily terminated by the employer maintaining the plan sec_1_411_d_-2 income_tax regs voluntary termination of a defined_contribution_plan is generally a question to be determined with regard to all the facts and circumstances in a particular case sec_1 b income_tax regs the key determining factor is whether products intended to terminate the plan as of date see j p jeter co inc v commissioner tcmemo_1993_231 holding that a money_purchase_pension_plan was not terminated where the facts did not indicate an intent on the part of taxpayer to terminate the plan disclosures on federal tax forms notice of termination to plan participants and action by the plan administrator's board_of directors are relevant to this determination see id in j p jeter co inc v commissioner supra the commissioner determined that taxpayer was liable for excise_taxes imposed by sec_4971 and b due to a sec_412 accumulated_funding_deficiency in its money_purchase_pension_plan taxpayer's money_purchase_pension_plan was effective beginning date due to taxpayer's business circumstances taxpayer failed to make contributions to the plan after the plan_year ending date taxpayer requested a funding waiver in september of the request stated that taxpayer anticipated contributions to resume in or attached to the waiver request was a form 5500-r for the plan_year which stated that the plan was not terminated in the waiver was granted in february of taxpayer sent a request for a determination_letter on termination of the plan in march of attached to this letter was a copy of a resolution adopted by taxpayer's board_of directors on date to terminate the j p jeter company inc money purchase plan as of date the commissioner sent a favorable determination_letter on date declaring that it applied as to the proposed termination_date of date taxpayer in the above case argued that the plan was terminated in when it ceased making contributions to the plan thereby ceasing to meet the plan's funding requirements at such time we held that the plan was terminated around date because the evidence presented does not show that petitioner desired or intended to terminate the plan in this holding rested primarily upon application of the following facts form 5500-r stated that the plan was not terminated in the waiver request indicated that contributions were to resume in or notice of termination was not sent to any of the plan participants and the board's resolution to terminate the plan was not adopted until date in this case products stated on form 5500-r for the money purchase plan's date plan_year that the plan was not terminated form 5500-r filed for the profit sharing plan's fiscal and plan years also stated that the plan was not terminated there is no evidence that products notified plan participants of its intent to terminate the money purchase plan during the plan_year ending on date gant's testimony suggests that he believed participants of the profit sharing plan received some notice of termination in the latter part of calendar_year at trial gant stated on direct examination the plans were stopped by the corporation and everything and we advised the pension services corporation to stop the plans at that time at that time they came back and we got bids and we bought annuities for all participants of the plan with the exceptions of ones that wanted to be paid off we paid off the ones that wanted to be paid off and bought annuities for everyone else and had them sent to their homes however the participants' accumulated vested account balances were valued at dollar_figure while the group_annuity_contract purchased and distributed by gant was valued at only dollar_figure even if the plan participants had received some notice of termination the substantial discrepancy in value between benefits and distribution is inconsistent with a plan termination finally although products' board_of directors resolution stated an intent to terminate the money purchase plan by the end of the plan_year ended date the subsequent conversion of the money purchase plan into the profit sharing plan on date is inconsistent with the board's stated intent we hold that the money purchase plan was not terminated in the plan_year ended date because the evidence fails to show that products intended to or did terminate it we further hold that the profit sharing plan was not terminated and was an ongoing plan until date ii the plans fail to meet the requirements of sec_401 since we have held that the pension_plan and profit sharing plan were both ongoing plans the next subissue is whether the plans failed to meet the requirements imposed by either sec_401 or sec_410 to satisfy the requirements of sec_401 a plan generally must benefit the lesser of-- i employees of the employer or ii percent or more of all employees of the employer it has been stipulated that the plans excluded from participation of the eligible employees for the plan_year ended date it has further been stipulated that only eligible employees were participating in the plans for the plan years ended date forty percent of the eligible employees i sec_26 employees since only eligible employees were participating and therefore benefiting under the plans both plans fail to meet the participation requirements of sec_401 since the plans fail to meet the participation requirements of sec_401 we need not consider whether the plans meet the minimum coverage requirements of sec_410 iii highly_compensated_employee sec_402 requires that if a plan fails to satisfy sec_401 a highly_compensated_employee must include in gross_income his vested_accrued_benefit determined as of the close of the taxable_year of the trust which ends with or within the employee's taxable_year the term highly_compensated_employee is defined to include any employee who during the year or the preceding year-- a was at any time a 5-percent_owner sec_414 an employee is treated as a percent owner if he or she was a 5-percent_owner as defined in sec_416 under sec_416 if the employer is a corporation a 5-percent_owner means any person who owns or is considered as owning within the meaning of sec_318 more than percent of the outstanding_stock of the corporation since gant was the 100-percent shareholder of products from through he was a highly_compensated_employee for purposes of the taxable years at issue the house conference_report to accompany the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 as a part of which sec_402 was enacted states that highly compensated employees are taxable on the value of their vested_accrued_benefit attributable to employer contributions and income on any contributions to the extent such amounts have not previously been taxed to the employee h conf rept at ii-416 to ii- c b vol the parties stipulated that as of date gant had a benefit under the pension_plan of at least dollar_figure and an account balance in the profit sharing plan of dollar_figure for a total benefit under both plans as of that date of at least dollar_figure on brief respondent states that the deficiencies were determined using the dollar_figure figure under the pension_plan we accept dollar_figure as gant's pension_plan vested_accrued_benefit as of date since neither party has urged a different amount the at least modifier in the stipulation notwithstanding there is no indication in the record and we have no reason to believe that gant's vested_accrued_benefit under the pension_plan as of date and his account balance under the profit sharing plan as of that date have been taxed prior to petitioners' taxable_year petitioners do not challenge respondent's computation of the and accruals we accordingly hold that petitioners must include in gross_income gant's dollar_figure total vested accrued_benefits under the pension_plan and profit sharing plan as of date and must include in gross_income the additional accrued_benefits under both plans in and respectively as determined by respondent to reflect the foregoing decision will be entered under rule appendix sec_401 additional participation requirements -- a in general --a trust shall not constitute a qualified_trust under this subsection unless such trust is part of a plan which on each day of the plan_year benefits the lesser_of -- i employees of the employer or ii percent or more of all employees of the employer sec_402 b failure to meet requirements of sec_410 -- a highly compensated employees --if of the reasons a_trust is not exempt from tax under sec_501 is the failure of the plan of which it is a part to meet the requirements of sec_401 or sec_410 then a highly_compensated_employee shall in lieu of the amount determined under paragraph include in gross_income for the taxable_year with or within which the taxable_year of the trust ends an amount equal to the vested_accrued_benefit of such employee other than the employee's investment_in_the_contract as of the close of such taxable_year of the trust c highly_compensated_employee --for purposes of this paragraph the term highly_compensated_employee has the meaning given such term by sec_414 sec_410 b minimum coverage requirements -- in general a_trust shall not constitute a qualified_trust under sec_401 unless such trust is designated by the employer as part of a plan which meet sec_1 of the following requirements a the plan benefits at least percent of employees who are not highly compensated employees b the plan benefits-- i a percentage of employees who are not highly compensated employees which is at least percent of ii the percentage of highly compensated employees benefiting under the plan c the plan meets the requirements of paragraph sec_414 q highly_compensated_employee -- in general --the term highly_compensated_employee means any employee who during the year or the preceding year -- a was at any time a 5-percent_owner b received compensation from the employer in excess of dollar_figure c received compensation from the employer in excess of dollar_figure and was in the top-paid_group of employees for such year or d was at any time an officer and received compensation greater than percent of the amount in effect under sec_415 for such year the secretary shall adjust the dollar_figure and dollar_figure amounts under this paragraph at the same time and in the same manner as under sec_415
